TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-18-00725-CV


                               Omar Weaver Rosales, Appellant

                                                v.

                         Commission for Lawyer Discipline, Appellee




              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-18-002039, THE HONORABLE BRANDON BIRMINGHAM, JUDGE PRESIDING



                             CONCURRING OPINION


                For the reasons I expressed in Rosales I, I cannot join the majority’s reasoning

that an enforcement proceeding against a lawyer under the Disciplinary Rules of Professional

Conduct is subject to the Texas Citizens Participation Act (TCPA). Commission for Lawyer

Discipline v. Rosales, 577 S.W.3d 305, 319-22 (Tex. App.—Austin 2019, pet. denied) (Kelly, J.,

concurring). As I said in Rosales I, that opinion will encourage attorneys who face credible

accusations of misconduct to file TCPA motions to further delay the disciplinary process while

they continue their unrestricted practice of law in Texas. Id. (explaining three levels of review

by Chief Disciplinary Counsel and Board of Disciplinary Appeals before suit is filed in district

court). While the Legislature amended the TCPA to expressly exempt these types of actions,

there are disciplinary actions pending, such as this one, unaffected by this statutory change. See

supra at n.1.
              I concur in the Court’s judgment, but not the majority’s reasoning.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Filed: April 22, 2020




                                               2